                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THOMAS MORE MARRONE,                          :
    Plaintiff,                                :      20-cv-4405-JMY
                                              :
       vs.                                    :
                                              :
GEICO INSURANCE COMPANY,                      :
     Defendant.                               :

                                       MEMORANDUM
Younge, J.                                                                          June 29, 2021

I.     FACTS AND PROCEDURE:

       Currently before the Court is the Plaintiff’s Motion for Summary Judgment. (Motion for

Summary Judgment “MSJ”, ECF No. 14.) Plaintiff brought this breach of contract and insurance

bad faith action against Defendant, his insurance company, to recover first party benefits after he

was struck by an underinsured motorist. (Complaint, Notice of Removal, ECF No. 1-2.) Plaintiff

was operating a motorcycle on August 9, 2018 when he alleges, through no fault of his own, he

was struck by an automobile and injured. (Id. ¶¶ 15-18.) Plaintiff alleges he fractured his right

dominant hand in the accident which aggravated a pre-existing injury from a previous

motorcycle accident. (Id. ¶¶ 19-24.) He specifically avers that he was diagnosed with a

displaced phalangeal fracture, requiring hand surgery in August of 2018 with the insertion of two

externally visible pins. (Id.) From a damage perspective, Plaintiff alleges intra ilia continuing

pain and suffering along with a wage loss claim spanning from August of 2018 until January of

2019 in excess of $225,535. (Id. ¶¶ 29-30.) Plaintiff alleges that his condition has deteriorated

since November 4, 2019. (Id. ¶ 54.)

       Plaintiff previously injured both of his thumbs in a hit and run accident that occurred

while he was operating a motorcycle on April 23, 2017. (Id. ¶¶ 33-34.) Following the 2017
accident, Plaintiff underwent a bilateral UCL reconstruction surgery to repair both of his thumbs.

(Id. ¶¶ 34, 43.) Defendant paid Plaintiff $585,000 (out of $600,000 available) in uninsured

motorist benefits to settle claims related to the 2017 crash. (Id. ¶ 35.) In this now current action,

Plaintiff alleges aggravation to his pre-existing right thumb injury from the 2017 accident. (Id.

¶¶ 33-36.)

       Defendant filed a subrogation action in relationship to the second accident that occurred

in August of 2018 to recover property damage and rental expenses from the driver of the

automobile, Edwin Gonzales-Paladines. GEICO a/s/o Thomas Marrone v. Gonzales-Paladines,

No. 1964 (C.P. Philadelphia, Feb. 18, 2020). In the subrogation action, Defendant took the

position that the negligence and carelessness of Mr. Gonzales-Paladines was the sole cause of the

August 2018 accident. Id. (Complaint ¶¶ 7, 10.) Defendant further averred that Plaintiff was not

responsible or at fault for the accident. Id. In the case sub judice, Defendant reverses its position

on liability and now alleges that Plaintiff was at fault for the accident. (Answer, Eighth

Affirmative Defense, ECF No. 13.)

II.    LEGAL STANDARD:

       Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In examining

Defendant’s motion, we must view the facts in the light most favorable to the nonmovant,

drawing all reasonable inferences in his favor. InterVest, Inc. v. Bloomberg, L.P., 340 F.3d 144,

159-60 (3d Cir. 2003). Disagreements over what inferences may be drawn from the facts, even

undisputed ones, preclude summary judgment. Ideal Dairy Farms, Inc. v. John Labatt, Ltd., 90

F.3d 737, 744 (3d Cir. 1996). Credibility determinations, the drawing of legitimate inferences

from facts, and the weighing of evidence are matters left to the jury. Anderson v. Liberty Lobby,
477 U.S. 242, 255 (1986).1

III.   DISCUSSION:

       Plaintiff argues that summary judgment is appropriate on the issue of liability and

causation because the Defendant now advances a position on liability for the August 2018

accident that is inconsistent with the position it advanced in the subrogation action.

(Memorandum in Support SJM, page 1-2, ECF No. 14.) He argues that Defendant should be

precluded from contesting liability in this action because it previously pled that he was not at

fault for the August 2018 accident in the subrogation action. (Id.) Plaintiff further argues that a

partial award of $190,000.00 in damages plus interest, attorney’s fees and costs is appropriate.

(MSJ ¶ 3.)

       In his motion for summary, Plaintiff failed to advance a coherent legal theory that

prevents Defendant from contesting liability in this action. Assuming arguendo, that Plaintiff is

attempting to rely on the doctrine of judicial estoppel, his argument is unpersuasive and does not

justify entry of summary judgment.2 For purposes of judicial estoppel, Plaintiff failed to

establish that inconsistent positions on liability were taken in bad faith or for the purpose of

making a mockery of the court system. The subrogation action is and was a separate legal action

to recover expenses from the driver who allegedly struck Plaintiff. Plaintiff came forward with

no evidence to suggest that Defendant acted outside of its rights in filing the subrogation action

and seeking to recover from Mr. Gonzales-Paladines. Plaintiff further failed to establish that

Defendant was not entitled to present a defense in this action. Therefore, the Court will not

apply principles of judicial estoppel to preclude Defendant’s defense.

       The inapplicability of the doctrine of judicial estoppel is further supported by the fact that

the allegations from the subrogation action that Plaintiff seeks to admit are legal conclusions.
For example, Plaintiff seeks to offer the legal conclusion that Mr. Gonzales-Paladines was the

sole cause of the August 2018 accident and that Plaintiff was not responsible or at fault.

(Memorandum in Support SJM, page 1-2, ECF No. 14.) Courts located within the Third Circuit

have traditionally been reluctant to apply the doctrine of judicial estoppel to legal conclusions

contained in pleadings. W.V. Realty Inc. v. Northern Ins. Co., 334 F.3d 306. 316 (3d Cir. June

27, 2003) (stating in dicta that legal conclusions in pleadings may not be used as evidentiary

admissions and finding prejudicial error in use of legal conclusions contained in a subrogation

compliant when admitted into evidence at trial.). Generally, a judicial admission is an admission

in a pleading or stipulation which does not have to be proven in the same litigation. Giannone v.

U.S. Steel Corp., 238 F.2d 544, 548 (3d Cir. 1956) (“Bearing in mind that legal conclusions are

not admissions . . . we do not find that the broad language that [the defendant/third-party

plaintiff] used against [the third-party defendant] reasonably capable of interpretation as factual

admissions of faulty maintenance.”).

        In his motion for summary judgment, Plaintiff did not argue that the doctrine of collateral

estoppel was applicable. However, assuming arguendo that Plaintiff was attempting to invoke

the doctrine of collateral estoppel, this argument would fail as well. Simply stated, there is

nothing to show that the subrogation action was resolved on its merits which is a necessary

element of collateral estoppel. Collateral estoppel prevents subsequent litigation of an issue of

fact or law that has been determined and resolved in a prior court proceeding. New Hampshire v.

Maine, 532 U.S. 742, 748-49 (2001). The doctrine applies when each of the following four

elements is satisfied: (1) an issue decided in a prior action is identical to one presented in a later

action; (2) the prior, action resulted in a final judgment on the merits; (3) the party against whom

collateral estoppel is asserted was a party to the prior action, or is in privity with a party to the
prior action; and (4) the party against whom collateral estoppel is asserted had a full and fair

opportunity to litigate the issue in the prior action. Nationwide Mut. Fire Ins. Co. v. George V.

Hamilton, Inc., 571 F.3d 299, 310 (3d Cir. 2009). The party asserting collateral estoppel bears

the burden of showing that it applies. Greenway Ctr., Inc. v. Essex Ins. Co., 145 F.3d 139, 147

(3d Cir. 2007) (3d Cir. 2007) (“The party asserting issue preclusion . . . bears the burden of

proving its applicability to the case at hand.”). Plaintiff failed to carry his burden of proof in this

instance.

IV.     CONCLUSION:

        Plaintiff has the burden of proof on both his breach of contract and insurance bad faith

claim. Additionally, he must prove insurance bad faith by clear and convincing evidence which

he has failed to at the summary judgment stage. Therefore, summary judgment in his favor on

the issue of liability and causation is not appropriate. Plaintiff also failed to establish that he is

entitled to an advance of proceeds under policy provisions. Under Pennsylvania law, the Court

is not aware of any duty on the part of an insurer to make a partial payment on a UIM claim in

the absence of a contractual provision requiring a partial payment or an agreement between the

parties as to the value of a UIM claim. Mararchi v. Seneca Specialty Ins. Co., No. 10-3617,

2013 U.S. Dist. LEXIS 40513 (E.D. Pa. March 22, 2013); Keefe v. Prudential Prop. & Cas. Ins.

Co., 203 F.3d 218, 227 (3d Cir. 2000); Williams v. National Mut. Ins. Co., 750 A.2d 881, 889

(Pa. Super. 2000); Zappile v. Amex Assur. Co., 928 A.2d 251, 261-262 (Pa. Super. 2007).



                                                BY THE COURT:

                                                   /s/ John Milton Younge
                                                Judge John Milton Younge
       1
          Plaintiff carries the burden of proof in this action. “Under Pennsylvania law, a claim
for breach of a contract requires three elements: (1) the existence of a contract, including its
material terms; (2) breach of a duty imposed by the contract; and (3) resultant damages.”
Gladstone Tech., Partners, v. Dalh, 222 F. Supp.3d 432, 440 (E.D. Pa. 2016). “[T]o prevail in a
bad faith insurance claim pursuant to Section 8371, a plaintiff must demonstrate, by clear and
convincing evidence, (1) that the insurer did not have a reasonable basis for denying benefits
under the policy and (2) that the insurer knew or recklessly disregarded its lack of a reasonable
basis in denying the claim.” Rancosky v. Wah. Nat’l Ins. Co., 170 A.3d 364, 377 (Pa. 2017).
       2
           Judicial estoppel is an equitable doctrine, which courts may apply at their discretion “to
prevent a litigant from asserting a position inconsistent with one that she previously asserted in
the same or in a previous proceeding.” Prosser v. Carroll (In re Prosser), 534 Fed. Appx. 126,
130 (3d Cir. 2013). “Though there is no rigid test for judicial estoppel, three factors inform a
federal court’s decision whether to apply it: there must be (1) irreconcilably inconsistent
positions; (2) adopted in bad faith; and (3) a showing that estoppel addresses the harm and no
lesser sanction is sufficient.” G-I Holding, Inc. v. Reliance Ins. Co., 586 F.3d 247, 262 (3d Cir.
2009). Bad faith for judicial estoppel purposes has been defined as an “intent to play fast and
loose with the court,” Ryan Operations G.P. v. Santiam-Midwest Lumber Co., 81 F.3d 355, 361
(3d Cir. 1996), and therefore does not exist when “inconsistent positions are asserted in good
faith or through inadvertence.” In re Chambers Dev. Co., 148 F.3d 214, 229 (3d Cir. 1998). Bad
faith is also typically not found when the inconsistent positions advanced represent legal theories
rather than factual matters. See Palcsesz v. Midland Mut. Life. Ins. Co., 87 F. Supp. 2d 409, 413
(D.N.J. 2000) (“[C]ourts have been reluctant to apply judicial estoppel where a statement
contains a legal conclusion, as distinguished from a purely factual inconsistency.”
(citing Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795 (1999).) Finally, the Third Circuit
has stated that “a party has not displayed bad faith for judicial estoppel purposes if the initial
claim was never accepted or adopted by a court or agency.” Montrose Med. Grp. v. Bulger, 243
F.3d 773, 778 (3d Cir. 2001); see also G-I Holdings, 586 F.3d at 262 (“J]udicial estoppel is
generally not appropriate where the defending party did not convince [a court or agency] to
accept its earlier position.”).
